EX. 99.1 Hub Group, Inc. Reports Record Second Quarter 2016 Earnings OAK BROOK, IL, July 26, 2016, Hub Group, Inc. (NASDAQ: HUBG) today announced financial results for the quarter ended June 30, 2016. Hub Group reported net income of $20.7 million for the second quarter ended June 30, 2016 compared to $18.5 million in the second quarter of 2015.Hub Group’s diluted earnings per share was $0.61 for the quarter.Earnings per share increased 20% when compared with the prior year period.Hub Group’s revenue decreased 5% to $856 million due primarily to lower fuel revenue. The Hub segment’s revenue decreased 6% to $649 million due primarily to a decrease in fuel revenue.Second quarter intermodal revenue decreased 6% to $438 million.Intermodal volume decreased 2%.Truck brokerage revenue decreased 11% to $83 million this quarter.Second quarter Unyson Logistics revenue decreased 1% to $127 million.The Hub segment’s operating income was $27.2 million, an increase of 24% compared to the prior year period. The Mode segment’s revenue decreased 1% to $232 million.Operating income was $7.1 million compared to $7.5 million in the prior year period. Hub Group ended the quarter with $164 million in cash. CONFERENCE CALL Hub will hold a conference call at 5:00 p.m. Eastern Time on Tuesday, July 26, 2016 to discuss its second quarter results. Hosting the conference call will be Dave Yeager, Chairman and Chief Executive Officer.Also participating on the call will be Don Maltby, President and Chief Operating Officer, and Terri Pizzuto, Executive Vice-President and Chief Financial Officer.
